 


109 HRES 1011 EH: 
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1011 
In the House of Representatives, U. S.,

September 14, 2006
 
RESOLUTION 
 
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 503) entitled An Act to amend the Horse Protection Act to prohibit the shipping, transporting, moving, delivering, receiving, possessing, purchasing, selling, or donation of horses and other equines to be slaughtered for human consumption, and for other purposes..  
 
Karen L. HaasClerk.
